Judgment, Supreme Court, New York County (John Bradley, J.), rendered September 18, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 23 years to life, and order, same court and Justice, entered on or about March 15, 1995, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
The trial court’s denial, without a hearing, of defendant’s motion to vacate the judgment on grounds of newly discovered evidence and various alleged police and prosecutorial improprieties was proper. The motion was based entirely on the affidavits of recanting witnesses, which the court properly rejected, relying on the inherent unreliability of recantations (People v Shilitano, 218 NY 161, 170), as well as the highly suspicious circumstances, viewed in context of events at the trial, under which these recantations occurred. Since the affidavits are unworthy of belief, we reject each of defendant’s various claims that rely upon facts asserted therein (see, People v Dukes, 106 AD2d 906, lv denied 64 NY2d 1018).
The challenged portions of the prosecutor’s summation were not improper.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Tom, Mazzarelli and Andrias, JJ.